Citation Nr: 1144121	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome, on an extraschedular basis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION  

The Veteran served on active duty from October 1984 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009 and August 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran failed to report for the scheduled VA joints examination in November 2010 without good cause.  

2.  The examination was needed to determine whether his service-connected right knee patellofemoral syndrome met the criteria for a higher rating on an extraschedular basis.  

3.  The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome, on an extraschedular basis, is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2011).  
2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5017 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.25 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by an August 2010 letter.  In the letter, VA informed the Veteran of the evidence necessary to substantiate the claims for an increased rating on an extraschedular basis and entitlement to a TDIU, by specifying the criteria needed for the benefits. Although the notice was not issued before initial rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in a July 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

In addition to the foregoing analysis, to whatever extent the recent decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from November 2005 to August 2008.  

The VCAA further provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  

In this case, as will be discussed below, VA attempted to provide assistance to the Veteran, including furnishing an additional VA examination to assess the severity of his service-connected right knee disability and whether it renders him unemployable.  Through no fault of VA, those efforts were unsuccessful. Specifically, the RO scheduled a VA examination in November 2010; however, the Veteran failed to appear without showing good cause.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to cooperate with VA, including when there is a need to have him examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claims and that any further attempts to assist him in developing his claims would result in needless delay, and is thus unwarranted.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Right Knee Patellofemoral Syndrome

Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655(b).  However, when an examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for an increased rating, the claim shall be denied.  Id.  In this case, the Veteran's claim currently on appeal is an increased rating on an extraschedular basis for the service-connected right knee patellofemoral syndrome.  

In an August 2010 decision, the Board denied entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected right knee patellofemoral syndrome on a schedular basis, but remanded the claim to the Appeals Management Center (AMC) on an extraschedular basis.  The Board noted that the Veteran has been unemployed since 2005 due to his service-connected right knee disability.  As such, the Board concluded that this admission by the Veteran raised the issue of extraschedular consideration, and an additional VA examination must be scheduled to determine whether or not his service-connected right knee disability has caused marked interference with employment or frequent periods of hospitalization.  

In November 2010, the AMC requested a Joints VA examination, as reflected in a November 2010 Compensation and Pension Exam Inquiry report.  The Veteran was scheduled for a VA examination on November 23, 2010.  However, as mentioned above, the Veteran failed to report for the scheduled examination.  The record does not show a reason for the failure to report or that the Veteran made any attempt to contact VA to request that his examination be scheduled.  

In the July 2011 supplemental statement of the case (SSOC), the AMC informed the Veteran that it had received a notice of his failure to report for the VA examination.  The claim was denied because there was no evidence to substantiate his claim.  He was given 30 days to respond to the SSOC with additional comments or evidence.  The record does not reflect that the SSOC was returned as undeliverable, and thus the Veteran is presumed to have received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the presumption of regularity of the administrative process applies to notices mailed by the VA)).  The Veteran did not respond to the SSOC, and his representative in the September 2011 Appellant's Post-Remand Brief did not provide any evidence of good cause or express a willingness on the part of the Veteran to appear for an additional VA examination.  

The Board has reviewed the evidence of record and finds that based upon the application of 38 C.F.R. § 3.655(b), the Veteran's claim for an evaluation in excess of 10 percent for right knee patellofemoral syndrome, on an extraschedular basis, must be denied.  The Veteran was informed of the consequences for failing to report for the additional VA examination, and he was provided 30 days to submit comment on that finding.  He did not submit any evidence or argument as to his reason for not reporting for the examination.  Thus, the Board finds that the Veteran has not submitted any evidence of "good cause" for his failure to report for the scheduled VA joints examination for his service-connected right knee patellofemoral syndrome, and his claim must be denied.  See 38 C.F.R. § 3.655(b).  

TDIU

At November 2005 and September 2009 VA examinations, the Veteran admitted to not working since approximately 2005 or 2006 due to his service-connected right knee disability.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran is currently service-connected for the following disabilities: right knee patellofemoral syndrome, evaluated as 10 percent disabling and instability associated with the right knee patellofemoral syndrome, evaluated as 10 percent disabling.  This results in a combined rating of 20 percent.  Because the Veteran does not have one service-connected disability rated as at least 60 percent or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of a TDIU under 38 C.F.R. § 4.16(a) are not met.  

In addition, there is no probative and objective evidence of record showing that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, at a September 2009 VA examination, the Veteran admitted to being unemployed since 2005 with previous employment in home improvements and small jobs in homes.  The VA examiner concluded that his current right knee disability would probably preclude from physical employment, but "would not preclude him from sedentary employment."  

Moreover, the Veteran was given an opportunity to submit evidence in support of his claim, to include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, which he failed to do so.  Also, there is no objective evidence of record, such as medical records or personnel records from his former employers, showing that he was unable to continue working or secure substantially gainful employment due to his service-connected disabilities alone.  Furthermore and more importantly, the Board remanded this claim in August 2010 to afford the Veteran a VA examination to determine whether his service-connected right knee disability prevents him from obtaining or retaining a substantially gainful occupation.  However, as noted above, the record shows that the Veteran, without assertion or demonstration of good cause, failed to report for his scheduled VA examination which was designed to aid in the development of his claim in this regard.  See 38 C.F.R. § 3.655(a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not ... a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Board finds that the September 2009 VA examination report is the most probative evidence of record pertaining to the issue of entitlement to TDIU and outweighs the Veteran's statements to the extent that those statements assert unemployability due to service-connected disabilities.  As such, there is no probative evidence of record showing that he was unable to continue working due to his service-connected right knee disabilities alone.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome, on an extraschedular basis, is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


